REQUESTED BY: David O. Coolidge, Director-State Engineer, Department of Roads.
Can a permit to allow an inflatable front air shield to be used on the trucks traveling both interstate and noninterstate highways in Nebraska be issued as a continuing permit under section 39-6,181, R.S.Supp., 1978?
No.
Since trucks with such air shields would exceed the length limits prescribed by section 39-6,179, R.R.S. 1943, a special continuing permit would be required to allow such vehicles to operate upon interstate and noninterstate highways in Nebraska. However, under section 39-6,181, R.S.Supp., 1978, the Department of Roads is only authorized to issue continuing permits for use on Nebraska highways other than the National System of Interstate and Defense Highways. In addition, such permits can only be issued to a manufacturer or its carrier covering all similar vehicles or products produced by such manufacturer or to vehicles over dimension which carry grain or other seasonally harvested products from the field. If the trucks requesting continuing permits do not fall into one of the above categories, the statute quite clearly does not allow such a permit to be issued to them.